Hr. Justice YaN Orsdel
delivered the opinion of the Court:
This is an appeal from a judgment of the supreme court of the District of Columbia confirming the verdict of a jury in a condemnation proceeding instituted under the act of Congress of June 25, 1910 (36 Stat. at L. 738, chap. 384).
We have examined the evidence relating to the value of the property in question, and find no reversible error. The award is supported by sufficient evidence to justify the verdict, and, in the absence of any showing of prejudice or corruption on the part of the appraisers, there is nothing to bring the issues: of fact into review. Seufferle v. Macfarland, 28 App. D. C. 94, 101; Mills, Condemnation, 246.
The questions of law presented are the same as were considered in Whitford v. United States, ante, 14. The opinion in that case, therefore, is controlling here.
The judgment is affirmed with costs, and it is so ordered.

Affirmed.